*. i-
       ‘i
 . .    -.




             Ronorable 6. R. HeRame                  OVERRULED
                                                             By s-165
             Direotor. Rate Division
             Railroad Commf88ion of Texas
             Auatln, Texas
             Dear Sir:                        Opinion Ro. O-2954
                                              R4t Whether ctarrisr4 hauling for
                                                  th4 Federal Uovermnent muat
                                                  charge the rates iixed by the
                                                  RaUroad   Commission.

             In your letter of Deoember 13, 1940, you 4n4los4 oopy of au
             opinion written to you on April   13, 1938,by Aseiatant Attorney
             Oermral Albert Q. Wdker,   in afCeat holding that the Federal
             Govemment may oontraot for.oarrlar 44mio44      to b4 performed
             tor it, without obrmvfng   therates approved by the Railroad
             Commiaelon of Texata, where tha ooatvact is made pursuant to
             advertisement  for bide. You now requ4et wr opinion as to
             whether oarrlern of intrartet4 freight for the Fsd4ral f3ovsrmgnt
             mu4t demand urd rsaeivo the ohrrg44 approved by th4 Rails-oad
             Cooaaiasfon,OF wh4th4r rush carriera may disregard therater and
             oharges approved by the Railroad ~omaleeion in making oontraotrr
             for  the transportation of goods for the Federal Oovermeat.    Yours
             letter lndioates that you are partiaularly conaerned with the movement
             of freight for the RuBed States Army and we will oonflne our
             opinion to the tramportation of good8 for the mUitary.      Thie la not
             meant to imply that the rule is oth4rwise a8 to other arms or
             departments of the Federal riovernment $ merely that it may not be.
             For lnstanae, it is at laast possible that aom auoh arms or
             departments may be instruoted to comply with etate regulations M-
             latfng to rates and fares.    At least, 14 would not wish to attempt
             to give au answer applloable in all inatanoes of transportation for
             ths Federal (‘rovernment.
             Among other thinga, Seation 8 of Article 1, Constitution of tha
             United Statea, provides that the Congress shall have the power to
             “provide for the oonnnondefense and general welf4r4 of the United
             States; . . . To raise and support ermies . . .; To provide aud
             main n navy; . . . To make all laws whioh shall be neoassary and
             proper for carryhg into 4l8eUtiOn  the fOr8gOiq   pOwera, . . .*

,-           Section 5, Title 41, U.$.C.A., reade:
           .

.
                Honorable    C. R. YoRamebr   page   2, O-2954

    --
                       "I   5.
                             Advertisements for proposals for purchases ahd
                       aontraotsfor auppliee or aervioea for departamnta of
                      Ooverumsnt. Exoept as otherwise provld4d by law all
                      pureha8ea and oontraota for auppli48 or 44rrrio48 in
                      any of th4 d4partmenta pi th4 Oov4maunt and purohaa48 or
                      fndiar,auppll4a, exo4pt for personal aervioea, shall bo
                      made by adv4rtiaing u auffioient tim4 pr4vioualy for pro-
                      poacla r4spectzng tho aam4, ??h4n the pub310 exl-
                      gewiea do not requirs  the lxamediata delivery of th4
                      arPlol48, or g14rfox-m4n44of t.hO 84rvio4.  'When immediate
                      delivery   or perfoqance  is rtrquiredby the public exigency,
                      tha artio&ea   or ~4~7104 rvqulr4d mayhe prooured by open
                      purchase   or contaaet, at the plao4a and in the avmn4r in
                      which suoh articles arc, uaually bought and sold, or auoh
                       ler vlo sa engag4di between lndividualar"

                84ation 1374, Title 30, U.S.C.A.,       rsadar

                      "1 1374. Transportation of Army 4%or4a by private parties.
                      All traneportatlon of atoms by prIvateparties       for th4
                      Amy ahallbe dono by oontraot , after    'i&14 legal advartia~-
                      r4nt+ 4xo4pt ln oaa4a'ot 4mD    4a4y. uhlah mt     b4 at ono4
                      r4port4U  to th4 S4orrtaay of"sfar for hia approval."
    /---         S4otion 561, Tit;l4 34, U.S.C.A., provides that "411 proviaiono,
                 olothiug, hup, and other xeterlala of every name and neture,
                 for t&4 ~44 of th4 Xavy, Audi+&;hetranaportabion thtizvmf,when
                           ~perait, ahall, axeopt,am othoxw%.a4pruvided
               :r~~;tia~rill.                                           bra Irr,
                ,be furnished by oontraot,  by the low4at bld(@r,e and thsn,,gian
                 dir44tiona to be tollowed by th4 seorstary of the.llavyin,advortla-
                 ing for bids.
               '5.0far aa your questlor is bonoern4d w4 think it la immaterial
                whether~the aontraot is made after advertiamsnt ror bids or
                otherwlae, Tha Congress has enjoined upon the officer4 of the
                Faderal Oovernmtnt the duty to 144ke auoh oontraota, by statutes
                plainly evid4noing an in*4nt for auoh offlo4ra to obtain th4
                moat eaonomiaal trenaportatlon joaalbl4. l’bo ahargo to ba
                mad8 for th4 s4mi4e is a amjor fw,tor in auoh oontraota for
                oarrler servitor To allow t+e Stnto to fix the rates land ahargaa
                for the transportation a4rvio4 involved in th44o aoutraota would
               ,,beto permit  it to amk4 ths oontract in large pert. Such would
                oonatltute a dir4ot int4rfer4no4 with th4 B4deral Oovsmusent in
                its discharge of oonstitutional funations. Th4 principles
                .annouucedin such oases as Louw4in va. ,Moody,12 S.W. (26) 9598
                Johnson vs. Mary16mdi 254 U.S. 51,     s. ct. 16; Yotaalf VS.
                Mitchell, 269 U.S. 514, 0 L. Ed. 3 4, ,PahhandleOil Co. va. Miss.,
                277 U.S. 218, 72 L. Ed. 's,         p
                                          57, are applloable.
                In our opinion, oarriera may olontrectwith the Fed4ral Oovernment
                for the transportation of intrantate freight for th4 military with-
                out re ard to the ratea and fares ap c ved~b
                       s is ,true whether the oontraoi 88 ad
                And th!i                                       g%Ki~r~dsc%E!%~BQigOP*
                ment for bida or not.                                       Approved
                                                  Yours very truly,         Opinion
                ORL:OO/cg                      AT'i'O8NE:Y
                                                        CSBtRAL OF PizXAS
                 APPHOVED DEC. 18, 1940                                     Committee,
                                               Yy (flennR. Lewis            5g EWE, chrn
                 Attorney &moral of Texas              Assistant